2014 WI 17

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2013AP1362-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Randy J. Wynn, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Randy J. Wynn,
                                  Respondent.

                             DISCIPLINARY PROCEEDINGS AGAINST WYNN

OPINION FILED:          March 26, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:   ABRAHAMSON, C.J., did not participate.

ATTORNEYS:
                                                                        2014 WI 17
                                                                NOTICE
                                                 This opinion is subject to further
                                                 editing and modification.   The final
                                                 version will appear in the bound
                                                 volume of the official reports.
No.       2013AP1362-D


STATE OF WISCONSIN                          :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Randy J. Wynn, Attorney at Law:

Office of Lawyer Regulation,                                        FILED
              Complainant,
                                                               MAR 26, 2014
      v.
                                                                  Diane M. Fremgen
                                                               Clerk of Supreme Court
Randy J. Wynn,

              Respondent.




      ATTORNEY       disciplinary   proceeding.         Attorney's         license

revoked.



      ¶1      PER   CURIAM.   Attorney   Randy     J.    Wynn     has     filed     a

petition for consensual license revocation under SCR 22.19.1



      1
       SCR 22.19 states as follows:              Petition for consensual
license revocation.

           (1) An attorney who is the subject of an
      investigation   for   possible  misconduct   or   the
      respondent in a proceeding may file with the supreme
      court a petition for the revocation by consent or his
      or her license to practice law.
                                                                No.    2013AP1362-D



    ¶2      Attorney     Wynn's    license       has    been   suspended       since

August 9, 2013, pending receipt of additional information needed

to render a restitution order.               The Office of Lawyer Regulation

(OLR) has provided this court with the most complete accounting

available    and   the   parties       have    agreed   that   it     is   a   final

accounting   for   purposes       of   this     petition.      Accordingly,      we

accept the petition, direct Attorney Wynn to pay restitution as

set forth herein, and revoke Attorney Wynn's license to practice

law in Wisconsin.

         (2) The petition shall state that the petitioner
    cannot successfully defend against the allegations of
    misconduct.

         (3) If a complaint has not been filed, the
    petition shall be filed in the supreme court and shall
    include the director's summary of the misconduct
    allegations being investigated.   Within 20 days after
    the date of filing of the petition, the director shall
    file in the supreme court a recommendation on the
    petition.   Upon a showing of good cause, the supreme
    court may extend the time for filing a recommendation.

         (4) If a complaint has been filed, the petition
    shall be filed in the supreme court and served on the
    director and on the referee to whom the proceeding has
    been assigned. Within 20 days after the filing of the
    petition, the director shall file in the supreme court
    a response in support of or in opposition to the
    petition and serve a copy on the referee.       Upon a
    showing of good cause, the supreme court may extend
    the time for filing a response.     The referee shall
    file a report and recommendation on the petition in
    the supreme court within 30 days after receipt of the
    director's response.

         (5) The supreme court shall grant the petition
    and revoke the petitioner's license to practice law or
    deny the petition and remand the matter to the
    director or to the referee for further proceedings.

                                         2
                                                               No.        2013AP1362-D



       ¶3   Attorney Wynn was admitted to the practice of law in

Wisconsin in 1979.         He is a solo practitioner from West Allis

who, until his suspension, worked primarily in the area of debt

collection.       He has no previous disciplinary history.

       ¶4   In November 2012 Attorney Wynn self-reported to the

Milwaukee County District Attorney's Office (MCDA) and to the

OLR that he had stolen money from his IOLTA client trust account

to fund a severe gambling addiction and to pay personal bills.

The funds in Attorney Wynn's trust account were generated from

money judgments that Attorney Wynn secured on behalf of various

clients.    Attorney Wynn admitted that he had taken a significant

amount of money from his trust account over the past several

years; he was not certain of the exact amount.

       ¶5   In March 2013 Attorney Wynn provided the MCDA with a

partial accounting in which he identified dozens of clients from

whom   he   had    taken   funds     totaling   $450,923.04.         In    May   2013

Attorney Wynn provided the OLR with a second partial accounting

showing that Attorney Wynn had taken $784,734.87 from numerous
clients.    Attorney Wynn estimated this second partial accounting

was "90% complete."

       ¶6   The matter came to our attention in June 2013 when

Attorney     Wynn    filed     his     petition    for    consensual         license

revocation.        The OLR supported the petition and provided the

court with a copy of the second partial accounting.                          The OLR

recommended we require Attorney Wynn to make restitution to the

persons     and     entities       identified     on     the   second        partial
accounting.         However,    the     parties   conceded     that        specific,
                                         3
                                                                          No.      2013AP1362-D



accurate restitution amounts and apportionments were not readily

ascertainable.          The OLR asked the court to calculate set-offs to

which Attorney Wynn may be entitled, and recommended Attorney

Wynn should be required to verify the funds owed.                               The OLR also

informed the court that criminal charges from Milwaukee County

were       expected   and    recommended           Attorney      Wynn    be     required       to

comply with any future restitution order that might be entered

by the Milwaukee County circuit court.2

       ¶7      This court issued an order directing Attorney Wynn to

show cause why his license should not be temporarily suspended

pending       further     inquiry        to   ensure      the    court     had      the   most

complete        accounting         possible         for     purposes          of     awarding

restitution to injured clients.                     Attorney Wynn was temporarily

suspended on August 9, 2013, and the court subsequently ordered

the parties to file additional information relating to a final

accounting.

       ¶8      On   November       21,    2013,     the   OLR     filed    the      requested

status update.          With the information provided by the OLR we are
prepared to proceed with Attorney Wynn's petition.

       ¶9      We agree that revocation is warranted and necessary.

This has never been in dispute.                    Attorney Wynn admitted he used

his    law    practice      to   misappropriate           over    three-quarters          of    a

million dollars from numerous persons and entities.                                  Attorney

Wynn       acknowledged     that    he    cannot      successfully        defend      against

misconduct allegations and further acknowledges that he will owe

       2
           The OLR later withdrew this recommendation.

                                               4
                                                              No.    2013AP1362-D



restitution to the clients he has harmed.              He notes that he is

represented by counsel regarding his criminal liability and has

opted to proceed pro se in this disciplinary matter.                   We grant

the petition and we revoke Attorney Wynn's license to practice

law in Wisconsin.

    ¶10    With respect to restitution, the OLR informs the court

that the second partial accounting filed with the court in June

2013 remains the most complete accounting available.                      We are

further advised that the information in that list has now been

verified   by   Attorney    Wynn;   reflects       appropriate      offsets   due

Attorney Wynn; and is agreeable to the parties to be final for

purposes of this petition.          The MCDA has performed spot-checks

and cross-referencing of the information in the document, and

reported satisfactory results to the OLR.                The OLR adds that

Attorney Wynn confirms his intent to make restitution as set

forth herein, as well as his intent to make restitution to any

other clients who may be owed money but do not yet appear on any

listing.
    ¶11    We   accept     the   OLR's       recommendation   and    we   direct

Attorney Wynn to make restitution to the persons and entities




                                         5
                                                                 No.    2013AP1362-D



and in the amounts as shown on Exhibit 1-B, filed by the OLR on

November 21, 2013.3

     ¶12      The    OLR   does   not   recommend    we     impose     any   further

conditions upon Attorney Wynn at this time.                 We accept the OLR's

explanation that the issue of appropriate conditions is best

addressed in the context of reinstatement.                 Should Attorney Wynn

ever seek reinstatement of his Wisconsin law license he will be

required to prove that he has made restitution to or settled all

claims   of    all    persons     injured    or   harmed    by   his   misconduct,

including reimbursement to the State Bar of Wisconsin Lawyers'

Fund for Client Protection for all payments made by that fund,

or, if restitution has not been made, Attorney Wynn will need to

explain his failure or inability to do so.                 See SCR 22.29 (4m).

     ¶13      The filings do not mention costs.             In view of Attorney

Wynn's apparent intention to cooperate fully with authorities




     3
       After the petition was filed, the OLR filed a detailed
five-page list, entitled Exhibit 1, identifying clients and the
amounts of restitution apparently owed to them. In June 2013 we
asked the OLR to clarify whether the names of these potential
victims should be redacted to protect their privacy.     The OLR
responded that it did not deem redaction necessary but provided
the court with a redacted version of Exhibit 1, in which names
were replaced with initials.    We directed the Clerk of Supreme
Court to seal, until further order of this court, the original
Exhibit 1 and we accepted redacted Exhibit 1 for filing.

     The parties have now verified appropriate offsets and, to
assist the court, the OLR has filed a new document, entitled
Exhibit 1-B, listing clients and the restitution they are owed,
after offsets. We will not redact the client names set forth on
Exhibit 1-B.

                                         6
                                                  No.   2013AP1362-D



and meet his restitution obligations we decline to impose costs

in this matter.

    ¶14   IT IS ORDERED that the license of Attorney Randy J.

Wynn to practice law in Wisconsin is revoked effective the date

of this order.

    ¶15   IT IS FURTHER ORDERED that Randy J. Wynn shall comply

with the provisions of SCR 22.26 concerning the duties of an

attorney whose license to practice law has been revoked, to the

extent he has not already done so.

    ¶16   IT IS FURTHER ORDERED that Randy J. Wynn shall pay

restitution to the persons and entities identified in Exhibit 1-

B, filed with the court on November 21, 2013.

    ¶17   IT IS FURTHER ORDERED that no costs are imposed in

this matter.

    ¶18   SHIRLEY S. ABRAHAMSON, C.J., did not participate.




                                7
    No.   2013AP1362-D




1